___________

                                    No. 95-2615
                                    ___________

Barbara Jean Seals,                      *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Division of Youth Services,              *   Eastern District of Missouri
State of Missouri; Marci Barren, *
Facility Manager,                        *         [UNPUBLISHED]
                                         *
              Appellees.                 *

                                    ___________

                      Submitted:    April 5, 1996

                           Filed:   July 9, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Barbara Jean Seals appeals from the district court's1 grant of
summary judgment to the Division of Youth Services (DYS) in her ADEA
action.   For the reasons discussed below, we affirm the judgment of the
district court.


     Seals alleged DYS discriminated against her on the basis of age by
terminating her employment as an aftercare youth counselor.        DYS moved for
summary judgment and provided evidence Seals was discharged for legitimate,
non-discriminatory reasons:     she failed to maintain periodic contact with
the families assigned to her, she could not account for certain mileage on
her state car, and she




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
forged her supervisor's signature on several reports.   The district court
granted DYS summary judgment, concluding Seals had submitted no evidence
indicating a genuine, material, factual dispute as to the reasons for her
discharge.


     This court reviews de novo the district court's grant of summary
judgment to determine whether the record, when viewed in the light most
favorable to the non-moving party, shows there is no genuine issue as to
a material fact and the moving party is entitled to judgment as a matter
of law.   See Davenport v. Riverview Gardens School Dist., 30 F.3d 940, 944
(8th Cir. 1994).   Assuming arguendo Seals established a prima facie case,
her statements and submissions neither rebut defendants' evidence of her
inadequate performance, nor offer evidence that DYS's articulated reasons
for her termination--failing to maintain client contact, unaccounted for
mileage on a state car, and forging supervisor signatures--were a pretext
for intentional discrimination.   See Hutson v. McDonnell Douglas Corp., 63
F.3d 771, 776-77 (8th Cir. 1995).


     Accordingly, we affirm the judgment of the district court.


     A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-